Exhibit 10.57(c)

          SECOND AMENDMENT TO EMPLOYMENT AGREEMENT           This Second
Amendment to Employment Agreement is made and entered into as of June 1, 2001,
by and between PriceSmart, Inc., a Delaware Corporation (“Employer”) and Brud
Drachman (“Executive”).           Recitals           A)   On January 11, 2000 an
Employment Agreement was made and entered into by and between Employer and
Executive.           B)   On January 24, 2001, a First Amendment to Employment
Agreement was made and entered into by and between Employer and Executive;      
    C)   Employer and Executive now desire to amend the Employment Agreement, as
set forth hereinbelow:           Agreement           1.   Section 2.1 of the
Agreement which provides:                2.1 Salary. For Executive’s services
hereunder, Employer shall pay as base salary to Executive the amount of $105,000
during each year of the Employment Term. Said salary shall be payable in equal
installments in conformity with Employer’s normal payroll period. Executive
shall receive such salary increases, if any, as Employer, in its sole
discretion, shall determine.               is hereby amended, effective June 1,
2001, to provide as follows:               2.1 Salary. For Executive’s services
hereunder, Employer shall pay as base salary to Executive the amount of $137,000
during each year of the Employment Term. Said salary shall be payable in equal
installments in conformity with Employer’s normal payroll period. Executive
shall receive such salary increases, if any, as Employer, in its sole
discretion, shall determine.           2.   All other terms of the Employment
Agreement shall remain unaltered and fully effective.               Executed in
San Diego, California, as of the date first written above.          

EXECUTIVE EMPLOYER       PRICESMART, INC.    

Brud Drachman

/s/ B. E. Drachman

By: /s/ Robert M. Gans

Name: Robert M. Gans

Its: Executive Vice President   